Name: 92/501/EEC: Commission Decision of 8 October 1992 laying down certain measures to facilitate transition to the new arrangements for the organization of veterinary checks provided for in Article 8 of Council Directive 91/496/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  trade;  agricultural policy;  tariff policy;  international law;  animal product
 Date Published: 1992-10-22

 Avis juridique important|31992D050192/501/EEC: Commission Decision of 8 October 1992 laying down certain measures to facilitate transition to the new arrangements for the organization of veterinary checks provided for in Article 8 of Council Directive 91/496/EEC Official Journal L 306 , 22/10/1992 P. 0040 - 0041COMMISSION DECISION of 8 October 1992 laying down certain measures to facilitate transition to the new arrangements for the organization of veterinary checks provided for in Article 8 of Council Directive 91/496/EEC (92/501/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as amended by Directive 92/438/EEC (2), and in particular Article 28 thereof, Whereas until such time as the computerized system for veterinary checking procedures referred to in Article 12 (4) of Directive 91/496/EEC is operational, the procedures to be followed for imports of certain animals must be laid down, particularly the procedures relating to notification of the import conditions applied by the Member State of destination; Whereas it is necessary to take into consideration the animals of species not covered by Annex A of Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (3), as last amended by Directive 91/628/EEC (4); Whereas it is necessary to provide for a period of adaptation for the new control system; whereas the transitional measures to be laid down must be strictly necessary as regards their scope and their duration with a view to facilitating this adaptation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The provisions of this Decision shall apply where, under the terms of Article 8 (A) (1) (b) (i) of Directive 91/496/EEC, the following are presented at a border inspection post: - animals referred to in Council Direcitves 91/67/EEC (5) and 91/68/EEC (6), - animals of species which on 8 July 1992 are not covered by Annex A to Directive 90/425/EEC. Article 2 If the Member State of destination has notified the Member State of entry of its import conditions, where necessary duly translated, the importer shall, where appropriate, obtain prior agreement from the Member State or Member States of transit for transport of the consignment via its or their territory. The central competent authority shall inform their border inspection posts about the import conditions mentioned in the first paragraph which have been transmitted to it. Article 3 1. If the condition laid down in Article 2 is not fulfilled, the provisions of this Article shall apply. 2. The importer shall obtain prior agreement from the official veterinarian at the border inspection post of entry, acting upon instruction from the central competent authority, for presentation of the animals at that border inspection post. 3. Where appropriate, the importer shall obtain prior agreement from the Member State or Member States of transit for transport of the consignment via its or their territory. 4. At the request of the importer, the competent authority of the Member State of destination shall officially notify the conditions subject to which the animals referred to in Article 1 may enter its territory. Such notification must be addressed to the importer of the consignment and must contain the following information: - the address of the border inspection post at which the animals will be presented, - the consignment of animals to which it refers, with indication of the third country of origin, - the animal health conditions which the animals must fulfil, - the name and address of the importer and the consignee. The competent authority of the Member State of desination shall send, by the most expeditious means available, a copy of the official notification to the central competent authority of the Member State of introduction, and/or to the border inspection post of entry. 5. On arrival at the border inspection post of entry, the importer must present to the veterinary inspection staff the official notification referred to in paragraph 4 and, if necessary, supply an authenticated translation in the language used at the border inspection post of entry. 6. The official veterinarian responsible for checks at the border inspection post must keep the official notifications presented by importers in accordance with paragraph 5 and send them each month to the competent authorities which issued them. Article 4 The Commission shall monitor developments in the situation and lay down any other measure necessary pursuant to Article 28 of Directive 91/496/EEC, in particular for certain animals of species which will, before 31 December 1992, be covered by Annex A to Directive 90/425/EEC. Article 5 This Decision shall apply until 31 December 1992. Article 6 This Decision is addressed to the Member States. Done at Brussels, 8 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 56. (2) OJ No L 243, 25. 8. 1992, p. 27. (3) OJ No L 224, 18. 8. 1990, p. 29. (4) OJ No L 340, 11. 12. 1991, p. 17. (5) OJ No L 46, 19. 2. 1991, p. 1. (6) OJ No L 46, 19. 2. 1991, p. 19.